DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claims 1-12 and claims 16-27 are objected to because of the following informalities:  The claims 1, 7-12, 16, 17, and 23-26 recite “if” which make the claims indefinite.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-6, and 16-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (3GPP TSG WG1 #97, Reno, USA, May 13th-17th, 2019, R1-1905953, Title: Discussion on Scheduling and HARQ for NR-U, Source: ZTE, Sanechips, Agenda Item: 7.2.2.2.3, now onwards Document ZTE)

Regarding Claim 1,	 Document ZTE discloses an apparatus for wireless communications by a user equipment (UE), comprising: (Document ZTE discloses UE)
at least one processor configured to: (Document ZTE, UE has a processor)
receive a first downlink control information (DCI) that schedules a first physical downlink shared channel (PDSCH) transmission (Document ZTE, Fig. 1, (DL/UL grant), page 3 last paragraph) and includes a non- numeric feedback timing indicator; (Document ZTE, page 1” Agreement: A non-numerical value is added to the possible range of PDSCH-to-HARQ-timing-indicator values ……”)
receive a second DCI that schedules a second PDSCH transmission and includes a numeric feedback timing indicator (Document ZTE, page 1” Agreement: A non-numerical value is added to the possible range of PDSCH-to-HARQ-timing-indicator values ……”), wherein the second DCI comprises a first detected DCI with a numeric feedback timing indicator that is detected after the first DCI that schedules the first PDSCH transmission (Document ZTE, Fig. 1, (DL/UL grant), page 3 last paragraph); and 
determine at least one of if or when to provide acknowledgment feedback for the first PDSCH transmission (Document ZTE, Fig. 1, (DL/UL grant), page 3 last paragraph) based at least in part on the numeric feedback timing indicator included in (Document ZTE, page 1” Agreement: A non-numerical value is added to the possible range of PDSCH-to-HARQ-timing-indicator values ……”)
a memory coupled with the at least one processor. (Document ZTE, UE has a memory and a processor) 

Regarding Claim 2,	 Document ZTE discloses the apparatus of claim 1, wherein, if the determination is to transmit acknowledgment feedback for the first PDSCH transmission, acknowledgment feedback is transmitted for both the first PDSCH transmission and the second PDSCH transmission in a same slot and physical uplink control channel (PUCCH) resource.  (Document ZTE, page 1, (Agreement: option 1), table on page 2 (Alt1b), section 2.1 (Proposal 1)

Regarding Claim 3,	 Document ZTE discloses the apparatus of claim 1, wherein: 
the second DCI does not schedule a PDSCH transmission.  (Document ZTE, the second DCI does not schedule a PDSCH transmission)

Regarding Claim 4,	 Document ZTE discloses the apparatus of claim 3, wherein the DCI is addressed to one or more UEs. (Document ZTE, section 2.1, (Alt1b, Proposal 1, Proposal 2), Fig. 1)
 
Regarding Claim 5,	 Document ZTE discloses the apparatus of claim 4, wherein the second DCI is used to indicate the timing and PUCCH resources for one or a subset of the UEs to use for transmitting acknowledgment feedback for one or more PDSCH .  (Document ZTE, section 2.1, (Alt1b, Proposal 1, Proposal 2), Fig. 1)

Regarding Claim 6,	 Document ZTE discloses the apparatus of claim 5, wherein the second DCI further identifies the one or more PDSCH transmissions by indicating a corresponding one or more hybrid automatic repeat request (HARQ) process IDs.  (Document ZTE, section 2.1, (Alt1b, Proposal 1, Proposal 2), Fig. 1)

Regarding Claim 16,	 Document ZTE discloses an apparatus for wireless communications by a network entity, comprising: 
at least one processor configured to: (Document ZTE, network entity has a processor)
send a first downlink control information (DCI) that schedules a first physical downlink shared channel (PDSCH) transmission (Document ZTE, Fig. 1, (DL/UL grant), page 3 last paragraph) to a user equipment (UE) and includes a non-numeric feedback timing indicator; (Document ZTE, page 1” Agreement: A non-numerical value is added to the possible range of PDSCH-to-HARQ-timing-indicator values ……”)
send a second DCI that schedules a second PDSCH transmission and includes a numeric feedback timing indicator (Document ZTE, page 1” Agreement: A non-numerical value is added to the possible range of PDSCH-to-HARQ-timing-indicator values ……”), wherein the second DCI comprises a first detected DCI with a numeric feedback timing indicator that is detected after the first DCI that schedules the (Document ZTE, Fig. 1, (DL/UL grant), page 3 last paragraph)
determine at least one of if or when the UE is to provide acknowledgment feedback for the first PDSCH transmission based at least in part on the numeric feedback timing indicator included in the second DCI; and (Document ZTE, Fig. 1, (HARQ-ACK codebook transmission), section 2.1 (Proposal 2))
a memory coupled with the at least one processor.  (Document ZTE, the network entity has a memory and a processor)

Regarding Claim 17,	 Document ZTE discloses the apparatus of claim 16, wherein, if the determination is the UE is to transmit acknowledgment feedback for the first PDSCH transmission, acknowledgment feedback is transmitted for both the first PDSCH transmission and the second PDSCH transmission in a same slot and physical uplink control channel (PUCCH) resource.  (Document ZTE, page 1, (Agreement: option 1), table on page 2 (Alt1b), section 2.1 (Proposal 1)
 
Regarding Claim 18,	 Document ZTE discloses the apparatus of claim 16, wherein: 
the second DCI does not schedule a PDSCH transmission.  (Document ZTE, the second DCI does not schedule a PDSCH transmission)

Regarding Claim 19,	 Document ZTE discloses the apparatus of claim 18, wherein the DCI is addressed to one or more UEs. (Document ZTE, section 2.1, (Alt1b, Proposal 1, Proposal 2), Fig. 1)
  
Regarding Claim 20,	 Document ZTE discloses the apparatus of claim 19, wherein the second DCI is used to indicate the timing and PUCCH resources for one or a subset of the UEs to use for transmitting acknowledgment feedback for one or more PDSCH transmissions scheduled with non- numeric feedback timing indicators.  (Document ZTE, section 2.1, (Alt1b, Proposal 1, Proposal 2), Fig. 1)

Regarding Claim 21,	 Document ZTE discloses the apparatus of claim 20, wherein the second DCI further identifies the one or more PDSCH transmissions by indicating a corresponding one or more hybrid automatic repeat request (HARQ) process IDs.  (Document ZTE, section 2.1, (Alt1b, Proposal 1, Proposal 2), Fig. 1)

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 7-12, and 22-27 are rejected under 35 U.S.C. 103 as being unpatentable over (3GPP TSG RAN WG1 #97, Reno, USA, May 13th-17th, 2019, R1-1905953, Title: Discussion on Scheduling and HARQ for NR-U, Source: ZTE, Sanechips, Agenda Item: 7.2.2.2.3, now onwards Document ZTE), in view of (3GPP TSG RAN WG1 NR AdHoc #3, Nagoya, Japan, September 18th-21st, 2017, R1-1716440, Agenda item: 6.3.4, Source: Qualcomm Incorporated, Title: CA and BWP, now onwards Document Qualcomm).
 
Regarding Claim 7,	 Document ZTE discloses the apparatus of claim 1, wherein the at least one processor is further configured to: 
	Document ZTE further discloses about the first PDSCH transmission.  (Document ZTE, section 1 and 2.1, Fig. 1)
	Document ZTE does not disclose following:

	However, Document Qualcomm discloses following:
determine at least one of if or when to apply an action indicated by a media access control (MAC-CE) command.  (Document Qualcomm, Fig. 2, section 3, Document Qualcomm discloses in the same technical context, namely determination of acknowledgement timing, the application of MAC-CE command according to a timeline scheme)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Document ZTE before the effective filing date of the claimed invention with that of Document Qualcomm so that determine at least one of if or when to apply an action indicated by a media access control (MAC-CE) command be included in the configuration.  The motivation to combine the teachings of Document Qualcomm would enable to determine timing for an application of a MAC-CE command reliably.  (Document Qualcomm, Fig. 2, section 3)
 
Regarding Claim 8,	 The combination of Document ZTE and Qualcomm disclose the apparatus of claim 7, wherein the determination of at least one of if or when to apply the action is based at least in part on the second DCI.  (Document, ZTE, section 1 and 2.1, Fig. 1, Document ZTE discloses the timing for transmitting an acknowledgement feedback for the PDSCH carrying the MAC-CE, thereby disclosing the subject-matter of claim 8)
 
Regarding Claim 9,	 The combination of Document ZTE and Qualcomm disclose the apparatus of claim 7, wherein the determination of at least one of if or when to apply the action is to apply the action a fixed time after transmitting acknowledgment feedback for the first PDSCH transmission. (Document ZTE, section 1 and 2.1, Fig. 1)
 
Regarding Claim 10,	 The combination of Document ZTE and Qualcomm disclose the apparatus of claim 7, wherein the determination of at least one of if or when to apply the action is to apply the action only if acknowledgment feedback is transmitted for the first PDSCH transmission. (Document ZTE, section 1 and 2.1, Fig. 1)
 
Regarding Claim 11,	 The combination of Document ZTE and Qualcomm disclose the apparatus of claim 7, wherein the determination of at least one of if or when to apply the action is to apply the action a fixed time after a next expected transmission of acknowledgment feedback regardless of whether the acknowledgment feedback is for the first PDSCH transmission that carries the MAC-CE.  (Document ZTE, section 1 and 2.1, Fig. 1, Document Qualcomm, Fig. 2, section 3)

Regarding Claim 12,	 The combination of Document ZTE and Qualcomm disclose the apparatus of claim 7, wherein the determination of at least one of if or when to apply the action is to apply the action a fixed time after an end of the first PDSCH transmission that carries the MAC-CE. (Document ZTE, section 1 and 2.1, Fig. 1, Document Qualcomm, Fig. 2, section 3)
Regarding Claim 22,	 The combination of Document ZTE and Qualcomm disclose the apparatus of claim 16, wherein the at least one processor is further configured to: 
determine at least one of if or when the UE is to apply an action indicated by a media access control (MAC-CE) command carried by the first PDSCH transmission. (Document ZTE, section 1 and 2.1, Fig. 1, Document Qualcomm, Fig. 2, section 3)
 
Regarding Claim 23,	 The combination of Document ZTE and Qualcomm disclose the apparatus of claim 22, wherein the determination of at least one of if or when the UE is to apply the action is based at least in part on the second DCI. (Document, ZTE, section 1 and 2.1, Fig. 1, Document ZTE discloses the timing for transmitting an acknowledgement feedback for the PDSCH carrying the MAC-CE, thereby disclosing the subject-matter of claim 23)
 
Regarding Claim 24,	 The combination of Document ZTE and Qualcomm disclose the apparatus of claim 22, wherein the determination of at least one of if or when the UE is to apply the action is to apply the action a fixed time after transmitting acknowledgment feedback for the first PDSCH transmission. (Document ZTE, section 1 and 2.1, Fig. 1)
   
Regarding Claim 25,	 The combination of Document ZTE and Qualcomm disclose the apparatus of claim 22, wherein the determination of at least one of if or when the UE is to apply the action is to apply the action only if acknowledgment feedback is (Document ZTE, section 1 and 2.1, Fig. 1)
 
Regarding Claim 26,	 The combination of Document ZTE and Qualcomm disclose the apparatus of claim 22, wherein the determination of at least one of if or when the UE is to apply the action is to apply the action a fixed time after a next expected transmission of acknowledgment feedback regardless of whether the acknowledgment feedback is for the first PDSCH transmission that carries the MAC- CE.  (Document ZTE, section 1 and 2.1, Fig. 1, Document Qualcomm, Fig. 2, section 3)
 
Regarding Claim 27,	 The combination of Document ZTE and Qualcomm disclose the apparatus of claim 22, wherein the determination of at least one of if or when the UE is to apply the action is to apply the action a fixed time after an end of the first PDSCH transmission that carries the MAC-CE. (Document ZTE, section 1 and 2.1, Fig. 1, Document Qualcomm, Fig. 2, section 3)

10.	Claims 13-15, and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over (3GPP TSG RAN WG1 #97, Reno, USA, May 13th-17th, 2019, R1-1905953, Title: Discussion on Scheduling and HARQ for NR-U, Source: ZTE, Sanechips, Agenda Item: 7.2.2.2.3, now onwards Document ZTE), in view of (3GPP TSG RAN WG1 Meeting #93, Busan, Korea, May 21st-25th, 2018, R1-1806522, Source: Intel Corporation, Title: Remaining details on scheduling and HARQ, Agenda item: 7.1.3.3.2, now onwards Document Intel)

Regarding Claim 13,	 Document ZTE discloses an apparatus for wireless communications by a user equipment (UE), comprising: (Document ZTE discloses UE)
at least one processor configured to: (Document ZTE, The UE has a processor)
receive a first downlink control information (DCI) that schedules a physical downlink shared channel (PDSCH) transmission for a first hybrid automatic repeat request (HARQ) process ID (Document ZTE, table on page 3, wherein HARQ process IDs and HARQ process ID groups are disclosed, hence implicitly disclosing downlink transmissions associated with HARQ process IDs) and includes a non-numeric feedback timing indicator; (Document ZTE, page 1 “Agreement: A non-numerical value is added to the possible range of PDSCH-to-HARQ-timing-indicator values …”)
 receive a second DCI that schedules a PDSCH transmission for a second HARQ process ID; and  (Document ZTE, Fig. 1 (Trigger DCI), page 3 last paragraph to page 4 first paragraph, section 2.1 (Proposal 2)
determine when the UE can receive another DCI scheduling another PDSCH transmission for the first HARQ process ID based, at least in part, on information in the second DCI; and (Document ZTE, Fig. 1, (HARQ-ACK codebook transmission), section 2.1 (Proposal 2))
a memory coupled with the at least one processor. (Document ZTE, The UE has a memory and a processor)

determination of acknowledgement timing, the determination of when the next PDSCH transmission with the same HARQ process ID.
However, Document Intel discloses following:
determination of acknowledgement timing, the determination of when the next PDSCH transmission with the same HARQ process ID.  (Document Intel, section 3, Document Intel discloses in the same technical context, namely determination of acknowledgement timing, the determination of when the next PDSCH transmission with the same HARQ process ID be expected)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Document ZTE before the effective filing date of the claimed invention with that of Document Intel so that determination of acknowledgement timing, the determination of when the next PDSCH transmission with the same HARQ process ID.  The motivation to combine the teachings of Document Intel would improve scheduling of downlink transmission involving multiple HARQ processes.  (Document Intel, section 3)
 
Regarding Claim 14,	 The combination of Document ZTE and Document Intel disclose the apparatus of claim 13, wherein: 
the second DCI includes a numeric feedback timing indicator for providing acknowledgment feedback for the PDSCH transmission for a second HARQ process ID; and (Document ZTE, section 1 and 2.1, Fig. 1)
(Document ZTE, section 1 and 2.1, Fig. 1)

 Regarding Claim 15,	 The combination of Document ZTE and Document Intel disclose the apparatus of claim 13, wherein the UE transmits acknowledgment feedback for both the PDSCH transmission for the first HARQ process ID and the PDSCH transmission for the second HARQ process ID in a same slot same resources.  (Document ZTE, section 1 and 2.1, Fig. 1)

 Regarding Claim 28,	 Document ZTE discloses an apparatus for wireless communications by a network entity, comprising: at least one processor configured to: (Document ZTE, the network entity has a processor)
send a first downlink control information (DCI) to a user equipment (UE) that schedules a physical downlink shared channel (PDSCH) transmission (Document ZTE, Fig. 1, (DL/UL grant), page 3 last paragraph) for a first hybrid automatic repeat request (HARQ) process ID and includes a non- numeric feedback timing indicator; (Document ZTE, page 1” Agreement: A non-numerical value is added to the possible range of PDSCH-to-HARQ-timing-indicator values ……”)
send a second DCI that schedules a PDSCH transmission (Document ZTE, Fig. 1, (DL/UL grant), page 3 last paragraph) for a second HARQ process ID; and (Document ZTE, table on page 3, wherein HARQ process IDs and HARQ process ID groups are disclosed, hence implicitly disclosing downlink transmissions associated with HARQ process IDs)
determine when the UE can receive another DCI scheduling another PDSCH transmission for the first HARQ process ID based, at least in part, on information in the second DCI; and (Document ZTE, Fig. 1, (HARQ-ACK codebook transmission), section 2.1 (Proposal 2))
a memory coupled with the at least one processor.  (Document ZTE, The network entity has a memory and a processor)
Document ZTE is not explicit in the same technical context following:
determination of acknowledgement timing, the determination of when the next PDSCH transmission with the same HARQ process ID.
However, Document Intel discloses following:
determination of acknowledgement timing, the determination of when the next PDSCH transmission with the same HARQ process ID.  (Document Intel, section 3, Document Intel discloses in the same technical context, namely determination of acknowledgement timing, the determination of when the next PDSCH transmission with the same HARQ process ID be expected)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Document ZTE before the effective filing date of the claimed invention with that of Document Intel so that determination of acknowledgement timing, the determination of when the next PDSCH transmission with the same HARQ process ID.  The motivation to combine the teachings of Document (Document Intel, section 3)

Regarding Claim 29,	 The combination of Document ZTE and Document Intel disclose the apparatus of claim 28, wherein: 
the second DCI includes a numeric feedback timing indicator for providing acknowledgment feedback for the PDSCH transmission for a second HARQ process ID, and (Document ZTE, section 1 and 2.1, Fig. 1)
 	the determination is that the UE can receive another DCI scheduling another PDSCH transmission for the first HARQ process ID after transmitting acknowledgment feedback for the PDSCH transmission for the second HARQ process ID. (Document ZTE, section 1 and 2.1, Fig. 1)
 
Regarding Claim 30,	 The combination of Document ZTE and Document Intel disclose the apparatus of claim 29, wherein the UE transmits acknowledgment feedback for both the PDSCH transmission for the first HARQ process ID and the PDSCH transmission for the second HARQ process ID in a same slot same resources.  (Document ZTE, section 1 and 2.1, Fig. 1)
 
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY K DEWAN whose telephone number is (571)272-4086. The examiner can normally be reached 9 AM to 5:30 PM M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K.D/Examiner, Art Unit 2463                                                                                                                                                                                                        
/Peter G Solinsky/Primary Examiner, Art Unit 2463